DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on March 9, 2022.  New claim 25 has been added.  Claims 1-6, 8-13, and 22 are currently pending and are under examination.

Withdrawal of Rejections
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claim.
The rejection of claim(s) 9 under 35 U.S.C. 102(a)(1) as being anticipated by Cortajarena et al. (1/10/2020 IDS document #C4) is withdrawn based on the remarks and the table disclosing different amino acid sequences in the reference compared to the pending claim.

Election/Restrictions
Claims 1-6, 8-13, and 22 are allowable. The restriction requirement between groups 1 and 3-5, as set forth in the Office action mailed on August 4, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 4, 2021 is partially withdrawn.  Claims 16, 18, 19, 23, and 24, directed to products comprising the peptide and methods of using are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14, directed to a nucleic acid sequence  withdrawn from consideration because the structures (polypeptide and polynucleotide) are different and do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Accordingly, claim 14 has been cancelled.

Allowable Subject Matter
Claims 1-6, 8-13, 16, 18, 19 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the peptide as currently claimed and a metal nanocluster comprising the peptide or a process of producing the metal nanocluster using the peptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 12, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656